Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered November 30, 1984, convicting him of reckless endangerment in the first degree, assault in the second degree, obstructing governmental administration, assault in the third degree and operating a motor vehicle while under the influence of alcohol, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that an allegedly inflammatory comment by the prosecutor constituted reversible error has not been preserved for appellate review (see, People v Hardwick, 122 AD2d 165; CPL 470.05 [2]), and in any event lacks merit (see, People v Galloway, 54 NY2d 396, 399; People v Arce, 42 NY2d 179, 191; People v Ashwal, 39 NY2d 105, 109-110).
Similarly, the defendant failed to preserve for appellate review his claim of error with regard to the trial court’s charge on the definition of reasonable doubt by failing to object to that portion of the charge (see, People v Fisher, 112 *622AD2d 378; CPL 470.05 [2]). In any event, the court’s charge on the definition of reasonable doubt was complete and accurate (see, People v Malloy, 55 NY2d 296; People v Quinones, 123 AD2d 793). Mangano, J. P., Thompson, Kunzeman and Harwood, JJ., concur.